Citation Nr: 0312641	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  98-08 338	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Whether an evaluation higher than 30 percent is warranted 
for bilateral varicose veins from December 2, 1995.

2.  Whether an evaluation higher than 20 percent is warranted 
for varicose veins of the left lower extremity from 
July 29, 1999.

3.  Whether an evaluation higher than 20 percent is warranted 
for varicose veins of the right lower extremity from 
July 29, 1999.

4.  Entitlement to a higher rating for Meniere's syndrome 
with hearing impairment, rated as 30 percent disabling from 
December 2, 1995.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from March 1984 to December 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by the 
Los Angeles, California RO that, among other things, granted 
a claim of entitlement to service connection for varicose 
veins of the right leg and assigned a zero percent evaluation 
under 38 C.F.R. § 4.104 (Diagnostic Code 7120), effective 
December 2, 1995.  Thereafter, the veteran became a resident 
of Nebraska and jurisdiction of his claims files was 
transferred to the Lincoln, Nebraska RO.

This matter is also on appeal from an April 1998 rating 
decision by the RO that, among other things, granted a claim 
of entitlement to service connection for Meniere's syndrome 
with hearing impairment and assigned a 30 percent evaluation 
under 38 C.F.R. § 4.87 (Diagnostic Code 6205), effective 
December 2, 1995.  The RO further determined that there was 
clear and unmistakable error in the October 1996 rating 
decision such that service connection for varicose veins of 
the left leg also should have been granted and a compensable 
evaluation should have been awarded.  Consequently, the RO 
re-characterized the service-connected varicose vein issue as 
including bilateral varicose veins and awarded a 30 percent 
rating under 38 C.F.R. § 4.87 (Diagnostic Code 7120), 
effective December 2, 1995.  The RO notified the veteran of 
these actions by a letter in May 1998.  By rating action of 
February 2002, the RO re-characterized the varicose vein 
issue and assigned a separate 20 percent evaluation for 
varicose veins of each lower extremity, effective from 
July 29, 1999.

Previously, this case was before the Board in April 2000 when 
it was remanded, in part, for additional development. 

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that an appeal from an 
original award does not raise the question of entitlement to 
an increased rating, but instead is an appeal of an original 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the rating issues 
on appeal as claims for higher evaluations of original 
awards.  (As noted above, the rating for the service-
connected varicose veins was re-characterized during the 
pendency of this appeal, which resulted in "staged" 
ratings:  30 percent from December 2, 1995 for both lower 
extremities, and 20 percent for each lower extremity from 
July 29, 1999.  Fenderson, supra.  Therefore, consideration 
of the varicose veins claim must now include consideration of 
whether an evaluation higher than 30 percent is warranted for 
bilateral varicose veins from December 2, 1995, and whether 
an evaluation higher than 20 percent for varicose veins of 
each lower extremity is warranted from July 29, 1999.  Id.)


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
This law is applicable to all claims filed on or after the 
date of enactment of the VCAA - November 9, 2000 - or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  The VCAA includes an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits 
and which evidence, if any, the veteran is expected to obtain 
and submit, and which evidence will be retrieved by VA.  38 
U.S.C.A. § 5103(a) and (b) (West 2002); see also Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

Subsequent to the enactment of the VCAA, the Board began 
taking action to develop cases here at the Board in lieu of 
remanding to the RO.  See Board of Veterans' Appeals: 
Obtaining Evidence and Curing Procedural Defects Without 
Remanding, 67 Fed. Reg. 3099 (Jan. 23, 2002) (codified at 
38 C.F.R. §§ 19.9(a)(2), 19.9(a)(2)(ii) (2002)).  In the 
veteran's case, development actions requested by the Board in 
August 2002 resulted in the acquisition of VA treatment 
records and reports of March 2003 VA and private 
examinations.  38 C.F.R. § 19.9(a) (2002).  

Despite the Board's attempt at additional evidentiary 
development under 38 C.F.R. § 19.9(a)(2), on May 1, 2003, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit), in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) (DAV), 
held that 38 C.F.R. § 19.9(a)(2) (which authorized the Board 
to develop evidence on its own) was invalid because, in 
conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the RO for 
initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  The Federal Circuit also held that 
38 C.F.R. § 19.9(a)(2)(ii) (requiring the Board "to provide 
the notice required by 38 U.S.C. [§] 5103(a)" and providing 
for "not less than 30 days to respond to the notice") was 
invalid because it was contrary to 38 U.S.C. § 5103(b), which 
allows a claimant one year to submit evidence.  

As noted above, evidence has been received subsequent to the 
RO's preparation of the February 2002 supplemental statement 
of the case (SSOC).  A remand of the case is therefore 
required to comply with DAV.  See also 38 C.F.R. § 19.31 
(appellant has the right to have that additional evidence 
reviewed by the RO in the first instance unless he waives 
such consideration in writing).  In addition, the Board notes 
that it is unclear whether the RO has provided the veteran 
with the notice to which he is entitled under 38 U.S.C.A. 
§ 5103(a) and 38 U.S.C. § 5103(b), which provides a claimant 
one year to submit evidence.  See DAV, supra.  

In an effort to assist the RO in complying with the duty to 
assist, the Board has reviewed the claims files and 
identified the following deficiency.  The RO, however, will 
need to ensure all development has been completed before the 
case is returned to the Board.  

In written statements received in January 2003, the veteran 
indicated that there were additional records of treatment 
that had not yet been secured.  He noted that he received 
treatment for varicose veins or Meniere's syndrome at VA 
facilities in Omaha, Lincoln, and Grand Island, Nebraska, 
since January 1997.  As these VA records may be pertinent to 
the veteran's claims, an effort should be made to obtain and 
associate them with the claims files.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).  Consequently, because of the need to 
ensure that all potentially relevant VA records are made part 
of the claims files, a remand is required.  Id.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims files 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The veteran should be 
specifically informed of the information 
or evidence he needs to submit, and he 
should be told of the one-year period for 
response under 38 U.S.C.A. § 5103(b) 
(West 2002).  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to treatment 
for his service-connected varicose veins 
or Meniere's syndrome with hearing 
impairment.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims files any medical records 
identified by the veteran that have not 
been secured previously, specifically 
including any medical treatment records 
from the VA facilities in Omaha, Lincoln, 
and Grand Island, from January 1997 to 
the present.  The RO should continue to 
request these VA records, either until 
the records are obtained or it is 
reasonably certain that the records do 
not exist or that further efforts to 
obtain the records would be futile.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility 
must provide a negative response if 
records are not available.

3.  If the RO is unsuccessful in 
obtaining any records of medical 
treatment identified by the veteran, it 
should inform the veteran and his 
representative of this and ask them to 
provide a copy of the outstanding medical 
records.

4.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  

5.  Then, the RO should re-adjudicate the 
claims.  If any benefit sought is denied, 
a SSOC should be issued.  The SSOC should 
contain, among other things, a summary of 
the evidence received since the last SSOC 
was issued in February 2002.  38 C.F.R. 
§ 19.31 (2002).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, and the period for 
submitting information or evidence as set forth in 
38 U.S.C.A. § 5103(b) has expired, the claims folders should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The veteran has the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

